Cox, C. J.

1.

Appellant was charged by information filed in the court below with having committed an indirect contempt of its authority by an attempt to take from it and its officials certain documentary evidence alleged to be relevant and material in certain criminal charges then under investigation by that court and the grand jury acting with it. A rule was served on appellant to appear and show cause why he should not be attached and punished for the alleged contempt. He appeared in response to this rule and filed an answer which the court deemed insufficient to purge appellant of the contempt charged and he was adjudged guilty, fined $100 and sentenced to thirty days' imprisonment in jail. This judgment the court suspended during appellant’s good behavior without objection or exception from appellant.
In this appeal numerous errors are assigned. The Attorney-General, however, has interposed objection.to the consideration of them by a motion to dismiss the appeal on the ground that an appeal will only lie from a final judgment and that where sentence is suspended there is no final judgment and therefore no basis for an appeal. The motion is well founded. The question has been decided by this court favorably to the position of the Attorney-General. Walther v. State (1913), 179 Ind. 565, 101 N. E. 1005.
Appeal dismissed.
Note. — Reported in 106 N. E. 370. As to relief of party sentenced for contempt, see 22 Am. St. 417. See, also, 9 Cyc. 63.